817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ealie BEAUCHAMP, Plaintiff-Appellant,v.Dr. Sam LOVE, Defendant-Appellee.
No. 86-5643.
United States Court of Appeals, Sixth Circuit.
May 7, 1987.

1
Before GUY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The plaintiff, through counsel, appeals from a directed verdict granted at the conclusion of plaintiff's proofs in this 42 U.S.C. Sec. 1983 action.  The plaintiff, a prison inmate, alleged inadequate medical care in the treatment of his tooth and requested an investigation and monetary damages.


3
Upon review of the briefs and record, we conclude that the district court acted properly.  The plaintiff's testimony reveals that he was examined by the defendant, the prison dentist, at least three times during the six weeks at issue.  The plaintiff further stated that on one of those occasions, his tooth was x-rayed to determine if it could be filled rather than extracted.  The plaintiff stated that he agreed to this course of treatment.


4
The plaintiff's tooth was not filled nor extracted before he was transferred to a new facility a few weeks later.  The tooth abscessed and was eventually pulled by a different dentist at the new facility.


5
The plaintiff failed to produce evidence from which a reasonable juror could conclude that there occurred acts or omissions sufficiently harmful to evidence deliberate indifference to a serious medical need.  Estelle v. Gamble, 429 U.S. 97, 106 (1976).  Negligence in diagnoses or treatment of a medical condition does not become a constitutional violation merely because the victim is a prisoner.  Id.


6
Based on the above, the district court's judgment is affirmed pursuant to Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation